Citation Nr: 1533184	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service in the U.S. Air Force from May 1977 to August 1981. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.  This issue was before the Board in December 2014 when it was remanded for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This case was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A chronic disability of the low back was not shown in service; arthritis of the lumbar spine was not diagnosed within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's current low back disability is related to any event, injury, or disease during service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 . 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


I. Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in September 2008, prior to the initial adjudication of the claim in January 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records (to include private records) were obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was also afforded the appropriate VA examination in December 2008.  An addendum opinion was provided in April 2015 to determine the presence, nature and etiology of the Veteran's claimed low back disability.  The examination and opinion are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, there has been substantial compliance with the Board's remand instructions.  See D'Aries, supra.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see also Walker, supra. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d) .

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

III. Factual Background and Analysis

The Veteran contends that his current low back disability results from his military service.  Specifically, he identifies a low back injury suffered playing basketball has the root cause of his degenerative joint disease of the spine.  See November 2008 statement from the Veteran 

STRs show that the Veteran was diagnosed with back strain in September 1980 after playing basketball.  On examination, he had complaints of pain and tenderness without radiation.  Two days later the Veteran reported that his low back pain was "minimal now."  On period examination in October 1980, the Veteran noted no complaints of back pain and physical examination was normal.  On a February 1981 report of medical history the Veteran reported that he had recurrent back pain.  A February 1981 periodic examination report notes that clinical evaluation of the spine was normal and range of motion was full.  In May 1981 the Veteran again complained of recurrent low back pain.  Examination revealed that range of motion was fair and strength was good.  Assessment was lumbar spasm.  

Post-service private treatment records show that the Veteran was diagnosed with a lumbar strain after a motor vehicle accident in November 1992.  He was sitting stationary in a car when hit from behind by a car traveling 25 miles per hour.  He experienced low back spasms and was diagnosed with thoracic and lumbar strain.  Subsequent private treatment records note the Veteran's ongoing treatment for low back pain since the motor vehicle accident.

The Veteran submitted the instant claim in August 2008.  He was afforded a VA examination in December 2008.  The Veteran reported that he injured his low back while playing basketball during service; since that time, his symptoms of pain, weakness and radiation have worsened.  The examiner reviewed the claims file, examined the Veteran and obtained X-ray studies.  Diagnosis was lumbar spine degenerative joint disease with radicular pain right leg.  

In a February 2009 opinion, Dr. A.B.D. stated that he had treated the Veteran for various disabilities.  Reference was made to the Veteran's report of injuring his back in service as well as receiving chiropractic treatment in 1992 and again from 2003 to 2006.  Dr. A.B.D. reported a current diagnosis of chronic low back pain secondary to degenerative disease of the spine.  He stated, "I am in complete support of [the Veteran's] reevaluation for the disability."  No etiology opinion was provided. 

In an April 2015 VA addendum medical opinion, the 2008 VA examiner reviewed the claims file and opined:

After thorough review of all available records, it this examiner's opinion that it is less likely than not that any currently diagnosed low back condition, including lumbar spine degenerative joint disease with radicular right leg pain, that the Veteran now has, was caused by, or is the result of, his military service, based on a low back injury and back strain that the Veteran sustained while playing basketball in September 1980.  This is based on the fact that the Veteran does have documented evidence of treatment for a back strain on 9/15/80, noted to have resolving low back pain 9/18/80, normal periodic exam 10/16/[80] without complaint of back pain and on separation exam 2/3/81 did list recurrent back pain but exam was normal.  He has a documented MVA on 11/20/92 in which he was a restrained driver who was rear ended with approximate speed of 25 MPH and diagnosed with lumbar and thoracic strain.  Private physician notes reveal visit 2/13/09 with complaint of chronic low back pain and mentions having had Chiropractic treatment in 1992 and again 2003-2006 with worsening symptoms since 2001.  At this visit Xray [sic] revealed DJD of the lumbar spine.  Additionally, the veteran had treatment for a right knee condition in 1996, 1998 and diagnosis of nodular synovitis in 1999.  It at least as likely as not that the Veteran's currently diagnosed low back condition, including lumbar spine degenerative joint disease with radicular right leg pain is due to his MVA in 1992 as this event did involve significant energy and is medically considered to put the Veteran at risk for a chronic low back condition.  Additionally, his history of right knee condition which has been documented to occur post service, would also play a role in that altered gait that typically accompanies a knee condition is likely to aggravate the lower back.

The medical evidence of record shows that low back disability has been diagnosed.  However, while the Veteran's STRs confirm his claimed treatment for low back complaints on two occasions, they are silent for any diagnosis of chronic low back disability.  The first medical evidence of such disability is more than 11 years after service, after a car accident in 1992.  While not outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Put another way, there is no evidence of a chronic lumbar spine disability or the diagnosis of a degenerative process of the spine (perhaps arthritis) until many years post-service.  Such fails to establish service connection on a direct basis under 3.303(a) or a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. 

As to the etiology of the current low back disability, the Board finds that the April 2015 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service complaints and treatment, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by service, but rather related to a post-service car accident and non-service-connected knee disability.  The VA examiner's references to specific evidence make for persuasive rationale.  There is no medical opinion to the contrary.

The February 2009 report from Dr. A.B.D. only supported the notation that the Veteran's claim be reevaluated.  There was no opinion linking the in-service back strain to his current disability.  Such makes the opinion essentially non-probative.

The Veteran's personal statements in support of his claim have been considered.  There is little question that the Veteran was seen with low back complaints during service.  Such is documented in the record.  Consideration has also been given to the Veteran's contentions that he has essentially experienced low back pain since service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The fact that there is no post-service diagnosis of low back disability until 1992 does not necessarily go against the Veteran's claim.  The lack of reference in 1992 of a pre-existing history of low back problems is problematic, however.  If the Veteran had had problems with his back since service one would think he would have mentioned that when he was seen in 1992.  Moreover, and rather crucially, a VA examiner determined that the Veteran's history of chronic low back pain since service was not related to his current diagnosis of low back disability.  Rationale was again provided.  Element (3) of the Savage analysis has not been met.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a low back disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Identifying/diagnosing the presence of low back disability necessitates testing, to include X-ray studies, to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert, supra.

Although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically associate this pain to a diagnosable disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Conversely, the VA examiner has the requisite medical training, expertise and credentials needed to render a medical opinion in this case.  The VA examiner reviewed the STRs, which show that the Veteran was seen with low back complaints but no chronic diagnosis, and post-service treatment records, which show no low back complaints or findings until more than 11 years after service.  The VA examiner, while acknowledging the Veteran's complaints of pain since service, opined that the current low back disability was not related to service, but rather to post-service injury and non-service-connected knee disability.  For these reasons, this medical opinion is the most probative and persuasive medical evidence in this case.  

In sum, service connection for a low back disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and in fact has resolved reasonable doubt in the Veteran's favor in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.






ORDER

Service connection for low back disability is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


